Citation Nr: 1145087	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  11-04 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability evaluation on the basis of individual unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to special adaptive housing or special home adaptation grant.

3.  Entitlement to an increased rating for residuals of left total hip replacement, currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1962 to May 1964. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, which-in pertinent part, denied entitlement to a TDIU and to a special adaptation housing grant.

The November 2009 rating decision also granted service connection for a left knee disorder with a 10 percent rating, effective October 2009; and service connection for pulmonary embulos with a noncompensable rating, effective March 2007.  The decision denied entitlement to service connection for stroke residuals, vertigo, anemia, bladder dysfunction, and a left hand disorder.  Finally, the November 2009 rating decision determined new and material evidence was not submitted to reopen a claim for entitlement to service connection for open-angle glaucoma.  The Veteran, through his representative, specifically limited his notice of disagreement (NOD) to the TDIU and adaptive housing issues.  Hence, those are the only claims currently before the Board, and the other claims will not be addressed in the decision below, except by reference.  See 38 C.F.R. § 20.200, 20.201 (2011).

The issue of entitlement to a rating higher than 30 percent for residuals of left total hip replacement is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  In as much as the Veteran's total combined rating is currently 70 percent, the Board does not deem the increased rating claim as inextricably intertwined with the individual unemployability claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). 

FINDINGS OF FACT

1.  The preponderance of the evidence shows the Veteran is not unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.

2.  The Veteran's service-connected disability does not involve the loss or permanent loss of use of both feet, the loss or permanent loss of use of one or both hands, or permanent impairment of vision in both eyes.

3.  The Veteran has lost the use of one lower extremity due to service-connected disability, but his limited locomotion is not due to service-connected organic disease or injury.


CONCLUSIONS OF LAW

1.  The requirements for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.16 (2011).

2.  The criteria for specially adapted housing or special home adaptation grant have not been met. 38 U.S.C.A. §§ 2101 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.809.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision on appeal, VA notified the Veteran in July 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the September 2009 letter was fully time and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The records associated with the Veteran's award of benefits by the Social Security Administration and his VA records are in the claims file.  Neither the Veteran nor his representative has asserted that VA failed to seek or obtain any requested or identified information relevant to his claims.  In sum, there is no evidence of any VA error in assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Thus, the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Individual Unemployability

Governing Law and Regulations
 
For VA purposes, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Marginal employment (generally, where the disabled person's earned annual income does not exceed the amount established by the Bureau of the Census as the poverty threshold for one person) shall not be considered substantially gainful employment.  38 C.F.R. §§ 3.340 , 3.341, 4.16. 

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See id.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993).   For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; cited at 57 Fed. Reg. 2317  (1992).

If, however, the total rating is based upon a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Analysis

The November 2009 rating decision reflects that the Veteran has at least one disability rated as 40 percent disabling, and his total combined rating for his service-connected disabilities was 70 percent as of February 1, 2009.  Thus, the Veteran meets the requirement for consideration of his claim on a scheduler basis.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities are as follows: total left hip replacement residuals, currently rated as 30 percent disabling; left foot drop with peroneal nerve palsy associated with the left hip replacement, currently rated as 40 percent disabling; clavicle fracture residuals, currently rated as 20 percent disabling; and, left knee degenerative joint disease, currently rated as 10 percent disabling.  The Veteran is also service connected for hemorrhoids and pulmonary embulos associated with the left hip replacement, both rated noncompensable.  He also is entitled to special monthly compensation for loss of use of the left lower extremity.  See 38 C.F.R. § 3.350.

The Veteran also has significant nonservice-connected disabilities.  They are, cervical and lumbar spine disabilities; valvular heart disease; obstructive sleep apnea; open-angle glaucoma; bladder and bowel incontinence; and, anemia and stroke residuals by history.

The Veteran's formal claim for individual unemployability (VA Form 21-8940) reflects that he last worked full time in December 1984 as a truck driver.  He has a high school education, and he denied any further education or training, to include after he became disabled.

The October 2009 VA examination report reflects the examiner conducted a comprehensive review of the claims file and the Veteran's medical records.  The examiner noted the history of the Veteran's left hip disorder and its residuals of chronic pain.  The records noted that physical examination revealed stiffness and locking of the left hip, but he did not have inflammatory arthritis.  The examiner also noted that the Veteran's left foot drop was secondary to injury of the sciatic nerve during the left hip replacement surgery.  The examiner observed that the Veteran could support his weight on his nonservice-connected right side while steadying himself with his left lower extremity.  As concerns the Veteran's service-connected pulmonary embulos, the examiner noted the Veteran's pulmonary function tests results were quite good, and that the low FVC was consistent with the Veteran's morbid obesity.  The examiner opined the pulmonary embulos secondary to the left hip replacement was without current detectable residuals.

The examiner noted the fact that, though unemployed from the commercial work place, the Veteran was still able to do some work visiting hospitals as an unemployed minister.  He performed that function from his motorized scooter.  The examiner noted that obviously the Veteran was unable to perform occupations that entailed standing, walking, or climbing stairs or ladders.  On the other hand, the examiner noted, the Veteran is an intelligent person, as he had good understanding of the questions the examiner asked.  As a result, the examiner opined the Veteran's service-connected disabilities did not preclude him from doing clerical work from his scooter.

The Board acknowledges the finding of the Social Security Administration administrative law judge.  In light of the fact that there are significant differences in the definition of disability under the Social Security Administration and VA systems, Social Security Administration determinations are not binding on VA.  Holland v. Brown, 6 Vet. App. 443, 448 (1994).  There are also significant similarities between the two systems, however.  Consequently, the Board must provide the basis for disagreeing with or not accepting a finding of disability by a Social Security Administration administrative law judge.  Id.

In the Veteran's case, the bases for not adapting the Social Security Administration findings are immediately evident.  First, the administrative law judge considered the Veteran's age, which is not a factor in determining VA individual unemployability.  See 38 C.F.R. § 4.16.  Second, the administrative law judge determined the Veteran's significant disabilities were secondary to his neck and back injuries.  As noted earlier, the Veteran sustained a work-related injury to his neck and back after service.  Thus, the neck and back injuries, and their residuals, are not germane to a VA determination of whether the Veteran is able to obtain and maintain substantially gainful employment.

The October 2009 examination report notes the Veteran must wear diapers.  While the examiner opined the Veteran was capable of performing clerical-type work from his motorized scooter, the Board has still considered the potential impact of the Veteran's fecal and urine incontinence on his ability to work.  The Board finds it does not alter the result, as the examiner opined the Veteran's urinary dysfunction was spontaneous uncontrolled loss of urine occurred simultaneously with the Veteran's uncontrolled bowel movements.  Digital rectal examination revealed very lax anal sphincter that was consistent with cervical cord compression secondary to the nonservice-connected cervical spine disorder.  The examiner noted that the Veteran's medical records revealed no evidence the Veteran's urinary dysfunction was related to either of the Veteran's service-connected disorders, and that the evidence leaned towards the urinary dysfunction being secondary to the cervical cord compression.

In light of the above, the Board finds the preponderance of the evidence shows the  Veteran is still capable of performing the physical and mental acts required of sedentary clerical-type employment, notwithstanding his service-connected disabilities.  See Van Hoose, 4 Vet. App. at 363.  Thus, the Board finds the preponderance of the evidence is against the claim.  38 C.F.R. § 4.16(a).  The benefit sought on appeal is denied.

Adapted Housing Grant

The Veteran is seeking entitlement to financial assistance in acquiring specially adapted housing assistance or a special home adaptation grant due to loss of use of his left lower extremity.  The July 2009 rating decision granted entitlement to grant for adaptive automobile equipment.


Applicable Law and Regulation

Applicable regulations provide that specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity, together with residuals of organic disease or injury or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a)  (West 2002); 38 C.F.R. § 3.809. 

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d). 

If entitlement to specially adapted housing is not established, the Veteran can qualify for a grant for necessary special home adaptations if he has compensation based on permanent and total service-connected disability which is due to one of the following: (1) blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands. The assistance referred to in this section will not be available to any veteran more than once38 C.F.R. § 3.809a  (2010).

Analysis

The October 2009 examination report reflects that the examiner assessed the Veteran's pulmonary emboli residuals as mild and stable, and the examiner opined they did not restrict the Veteran's locomotion.  The examiner also assessed the Veteran's reported balance problems and his other complaints that impacted his mobility.  The examiner opined that the objective evidence of record did not show the Veteran to have sustained a stroke.  Further, Veteran's left upper extremity weakness was due to nonservice-connected neck disorder.  Further, the examiner noted the Veteran retained gross functioning of the left hand, as shown by the Veteran handing objects to the examiner and receiving them back.

The Veteran reported instances of Vertigo, and physical examination revealed a positive Romberg.  The examiner opined, however, that-although the Veteran is hard of hearing, the Veteran's disequilibrium was not associated with the Veteran's hearing loss, as examination revealed no inner ear dysfunction.  The examiner also opined the balance problems were not related to the multiple antibiotics prescribed as treatment of the left hip replacement complications.  Instead, the examiner opined the Veteran's morbid obesity contributed to his disequilibrium.

A clear preponderance of the evidence shows that, although the Veteran has lost the use of one lower extremity due to service-connected disability, he has not lost the use of both lower extremities, lost the use of one upper extremity, an organic disease or injury or blindness due to service-connected disability that has restricted locomotion and his regular and constant use of a motorized scooter.  See 38 C.F.R. § 3.809(d).  The benefit sought on appeal is denied.


ORDER

Entitlement to a TDIU is denied.

Entitlement to special adaptive housing or special home adaptation grant is denied.


REMAND

An April 2008 rating decision granted a compensable rating of 10 percent for the left total hip replacement residuals, effective in May 2007; a temporary 100 percent rating, effective in October 2007; and, a 20 percent rating, effective February 1, 2009.  The RO received the Veteran's NOD in March 2009, which was timely.  See 38 C.F.R. § 20.302.  Although a June 2009 deferred rating decision notes the Veteran's NOD, there is no indication in the claims file that the Veteran was issued a statement of the case (SOC) on that issue.  In such cases, the appellate process has commenced and an appellant is entitled to a SOC on the issue.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).  Thus, the increased rating claim must be remanded to the RO for additional action.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The AMC/RO shall issue a SOC with regard to entitlement to a rating higher than 10 percent for residuals of left total hip replacement for the period prior to May 15, 2007, and higher than 30 percent for the period on and after February 1, 2009.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should this claim be returned to the Board.  38 U.S.C.A. § 7104 (West 2002).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


